Citation Nr: 0801939	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a nervous condition, to 
include schizophrenia.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant had service with the Army National Guard from 
November 1979 to March 1980 and from May 6 to 20, 1989.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the above claim.  


FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied the 
appellant's claim for service connection for a nervous 
condition.  

2.  Of the evidence submitted since the last, prior, final 
denial on any basis, in March 2002, considered in conjunction 
with the record as a whole, all of it constitutes existing 
evidence not previously submitted to agency decisionmakers, 
some of it relates to an unestablished fact necessary to 
substantiate the claim and is not cumulative nor redundant of 
the evidence previously considered, but none raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in March 2002, which 
denied service connection for a nervous condition, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1113 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for a nervous condition, to 
include schizophrenia.  38 U.S.C.A. §§ 1110, 1112, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

The appellant's claim for entitlement to service connection 
for a nervous condition was previously denied in March 2002.  
If new and material evidence is submitted or secured with 
respect to a previously-denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  

A new claim to reopen the service connection claim was filed 
in September 2004.  In the July 2005 rating decision , the RO 
denied the claim on the basis that new and material evidence 
had not been secured.  The appellant appealed.  In the 
December statement of the case (SOC), the RO granted the 
appellant's claim to reopen, but denied the service 
connection claim on the merits.  

On appeal, notwithstanding the RO's action below in reopening 
the appellant's claim, the Board must dispose of the claim on 
the proper basis, even if that is by finding that no new and 
material evidence has been submitted.  Barnett v. Brown, 8 
Vet. App. 1, 5 (1995).  As discussed below, since none of the 
evidence meets the requirements for "new and material 
evidence," the petition to reopen the claim for entitlement 
to service connection for schizophrenia must be denied.  

A.  The last, prior, final decision 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

The appellant's original claim for entitlement to service 
connection for a nervous condition was denied in August 2001.  
In November 2001, the appellant submitted additional evidence 
relevant to the claim.  In March 2002, the RO again denied 
the claim because the record did not show the disease was 
incurred or made worse during active service or during active 
duty for training (ACDUTRA).  The appellant was notified of 
the adverse decision in March 2002, but he did not file a 
timely notice of disagreement with respect to that decision.  
The decision therefore became final.  38 C.F.R. § 20.302(a).  

The appellant's statement that he disagreed with the 
March 2002 rating decision was received by VA in 
September 2004.  Since that was long after the March 2002 
decision had become final, the statement was construed as a 
claim to reopen the claim for entitlement to service 
connection for a nervous condition.  

In July 2004, the appellant stated that he never received 
notice of the March 2002 rating decision.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  Here, the appellant's mere assertion 
that he did not receive notice of the March 2002 rating 
decision is not sufficient to rebut the presumption of 
regularity in the administrative process.  The record shows 
that an appropriate notification letter was sent to the 
appellant at his last known address on March 13, 2002.  The 
letter was not returned by the U.S. Postal Service.  Thus, 
the Board is satisfied that the appellant was properly 
notified of the March 2002 rating decision.  The March 2002 
decision is the last, prior, final decision on any basis on 
the appellant's claim for entitlement to service connection 
for a nervous condition.  See RO letter to the appellant, 
dated February 25, 2005.  

B.  Evidence since March 2002

The regulations provide four criteria for "new and material 
evidence."  38 C.F.R. § 3.156(a).  First, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Second, material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Third, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened.  Fourth, new and material evidence 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).    

Since the March 2002 decision, the following evidence has 
been secured:  Dr. Kraft's medical treatment records; group 
therapy progress notes; Dr. Lopez's assessment and treatment 
notes; and a September 2005 letter by Dr. Lopez.  Since none 
of that evidence was previously submitted to agency 
decisionmakers, it is all "new" evidence.  38 C.F.R. 
§ 3.156(a).    

None of that evidence, however, is "material" because it 
does not relate to unestablished facts necessary to 
substantiate the claim.  Active military, naval or air 
service includes active duty and any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred in the 
line of duty.  38 U.S.C.A. § 101(24).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, three 
requirements must be met: (1) the existence of a current 
disability; (2) an injury or disease was incurred or 
aggravated during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
The element of inservice incurrence can be established by 
evidence that a psychosis was manifest to a compensable 
degree within one year following active service (where a 
veteran served for 90 days or more).  38 C.F.R. §§ 3.307, 
3.309.  

The March 2002 decision denied service connection because the 
evidence did not establish that the appellant's nervous 
condition was incurred or made worse during active military 
service or active duty for training.  Thus, material evidence 
would address the appellant's psychiatric condition either 
between November 1979 and March 1980,  during May 1989, or 
immediately following those periods of service.    

Dr. Kraft's medical treatment records do not address any 
psychiatric matters at any time, so they are not material 
evidence.  And while the group therapy session notes and Dr. 
Lopez's assessment and treatment notes contain information 
about the appellant's psychiatric condition at the time of 
the notes, that evidence contains nothing relating to the 
appellant's service or any time immediately following 
service.  Finally, the September 2005 letter from Dr. Lopez 
provided a little information about the appellant's 
disability in the past when he stated that he had been 
treating the appellant for continuous, undifferentiated type 
schizophrenia for ten years.  But since his treatment began 
in December 1995, which was more than six years after the 
appellant's service, that letter does not address the 
appellant's condition during any of the relevant periods.  
Since none of the evidence meets the definition of 
"material" evidence within the meaning of 38 C.F.R. 
§ 3.156(a), the petition to reopen the appellant's claim for 
entitlement to service connection for a nervous condition 
cannot be granted.  

C.  Appellant's arguments

The appellant argues that the new and material standard 
should not apply in this case because his earlier claim was 
for a "nervous condition" and this claim is for 
"schizophrenia."  He asserts that since he has now been 
diagnosed with a new condition, the claim for schizophrenia 
should be decided on the merits without regard to the prior 
decision.    

The record does not support the appellant's argument in two 
ways.  First, the schizophrenia diagnosis is not new and the 
record shows the appellant has been aware for many years that 
he had been diagnosed with schizophrenia in 1985.  For 
example, when the appellant had his July 1988 quadrennial 
examination for the National Guard, he reported to the 
examiner that he was taking medication (Nervane) for 
schizophrenia.  And a May 1989 psychiatric evaluation of the 
appellant at the Pine Grove Recovery Center sets forth the 
appellant's history of schizophrenia since 1985, which in 
part, is based on the appellant's statements.  

Second, the appellant was provided with notice that the last, 
prior, final decision with respect to entitlement to service 
connection for a nervous condition was based on his diagnosis 
of schizophrenia.  Although the issue was stated as 
"[s]ervice connection for a nervous condition," the reasons 
and bases section of the decision notes that the appellant 
had been diagnosed with schizophrenia.  Moreover, the 
analysis section of the March 2002 decision provides that on 
review of the copies of treatment records from Kessler Air 
Force Base Medical Service, the evidence does not show that 
the appellant's diagnosed schizophrenia, paranoid type, was 
incurred in or aggravated during a period of active duty or 
active duty training.  

In any event, in determining that the evidence submitted 
since March 2002 did not meet the standards for new and 
material evidence, the Board has essentially determined that 
the record does not contain sufficient evidence to establish 
a psychiatric claim because there is no evidence that the 
appellant incurred any psychiatric condition during service, 
nor is there evidence that any pre-existing psychiatric 
condition was aggravated during service.  Thus, even if the 
claim had been treated as a new claim rather than a claim to 
reopen, the claim would have to be denied.  

The appellant has asked that reasonable doubt be resolved in 
his favor.  When there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, because the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  In providing section 5103(a) notice in the context of 
an attempt to reopen a claim, VA is also required to look at 
the bases for the denial in the previous decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Before the July 2005 decision was issued, the RO had sent 
notice letters to the appellant in September 2004, 
February 2005, mid-April 2005, and in the end of April 2005.  
These timely-mailed letters described the evidence necessary 
to substantiate a claim for service connection, identified 
what evidence VA had collected and was collecting, requested 
the appellant to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and invited the appellant to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  

The letters also notified the appellant that in order to 
reopen his previously-denied claim, he was required to submit 
new and material evidence and the RO provided the criteria 
for new and material evidence.  The September 2004 letter 
explained that the appellant's claim had previously been 
denied because there was no evidence that his condition 
either occurred in or was caused by service, so that the 
evidence submitted had to relate to that fact.  The 
February 2005 letter added that in the prior decision, the 
appellant's condition had not been found to be service-
related, so that the evidence to be submitted had to relate 
to that fact.  

There are two flaws in the notice letters.  Although the 
appellant has not raised any notice issues, the failure to 
provide complete, timely notice to the appellant raises a 
presumption of prejudice, so that VA has the burden to 
establish that the appellant was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

First, the appellant was not provided with notice of the 
evidence necessary to establish the degree of disability and 
effective date of the award of service connection, as 
described in Dingess v. Nicholson, supra.  But since the 
claim to reopen was denied, any flaws with respect to how an 
award is to be implemented have been rendered moot. 

Second, none of the letters explained that in order to 
present new and material evidence on the theory that the 
appellant's condition had been aggravated during service, he 
needed to present evidence that his condition had been made 
worse during service.  But the appellant was not prejudiced 
by that flaw because the letters did notify him of the type 
of evidence that, if submitted, would have established a 
service connection claim on the basis of aggravation.  For 
example, the September 2004 and April 2005 letters explicitly 
stated that to support his claim for service-connection, the 
evidence must show that the appellant had . . a disease that 
began in or was made worse during military service . . ..  So 
while that requirement was not specifically linked to what 
"new and material evidence" was needed, it nevertheless put 
the appellant on notice that such evidence was needed to 
establish his claim.  

In addition, in the sentence after notifying the appellant 
that the RO still needed new and material evidence, the 
letter of April 14, 2005, pointed out that evidence was 
needed showing that his condition existed from military 
service to the present.  While that sentence does not 
explicitly mention that it would relate to whether his 
condition had been made worse, since there is evidence of the 
appellant's condition before ACDUTRA in the record, had 
evidence of his condition following ACDUTRA been secured, it 
would have revealed whether the appellant's condition had 
been made worse during ACDUTRA.  Although the notice of what 
"new and material" evidence should have addressed what 
evidence was needed to establish that his condition was 
aggravated during ACDUTRA, since the evidence that would meet 
that standard was otherwise described in the timely notice 
letters to the appellant, the appellant received adequate 
notice of what was needed to establish his claim.  As a 
result, he was not prejudiced by the flaws in the notice 
letters.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant requested the RO to obtain 
treatment records from Drs. Lopez and Kraft.  Since those 
records were made part of the record, VA met its duty to 
assist the appellant.  


ORDER

New and material evidence has not been received, and the 
petition to reopen the claim for entitlement to service 
connection for a nervous condition, to include schizophrenia, 
is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


